
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1824
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2009
			 Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To provide assistance to Best Buddies to
		  support the expansion and development of mentoring programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Best Buddies Empowerment for People
			 with Intellectual Disabilities Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Best Buddies
			 operates the first national social and recreational program in the United
			 States for people with intellectual disabilities.
				(2)Best Buddies is
			 dedicated to helping people with intellectual disabilities become part of
			 mainstream society.
				(3)Best Buddies is
			 determined to end social isolation for people with intellectual disabilities by
			 promoting meaningful friendships between them and their non-disabled peers in
			 order to help increase the self-esteem, confidence, and abilities of people
			 with and without intellectual disabilities.
				(4)Since 1989, Best
			 Buddies has enhanced the lives of people with intellectual disabilities by
			 providing opportunities for 1-to-1 friendships and integrated
			 employment.
				(5)Best Buddies is an
			 international organization spanning 1,300 middle school, high school, and
			 college campuses.
				(6)Best Buddies
			 implements programs that will positively impact more than 400,000 individuals
			 in 2009 and expects to impact 500,000 people by 2010.
				(7)The Best Buddies
			 Middle Schools program matches middle school students with intellectual
			 disabilities with other middle school students and supports 1-to-1 friendships
			 between them.
				(8)The Best Buddies
			 High Schools program matches high school students with intellectual
			 disabilities with other high school students and supports 1-to-1 friendships
			 between them.
				(9)The Best Buddies
			 Colleges program matches adults with intellectual disabilities with college
			 students and creates 1-to-1 friendships between them.
				(10)The Best Buddies
			 e-Buddies program supports e-mail friendships between people with and without
			 intellectual disabilities.
				(11)The Best Buddies
			 Citizens program pairs adults with intellectual disabilities in 1-to-1
			 friendships with other individuals in the corporate and civic
			 communities.
				(12)The Best Buddies
			 Jobs program promotes the integration of people with intellectual disabilities
			 into the community through supported employment.
				(b)PurposeThe
			 purposes of this Act are to—
				(1)provide support to
			 Best Buddies to increase participation in and public awareness about Best
			 Buddies programs that serve people with intellectual disabilities;
				(2)dispel negative
			 stereotypes about people with intellectual disabilities; and
				(3)promote the
			 extraordinary contributions of people with intellectual disabilities.
				3.Assistance for
			 Best Buddies
			(a)Education
			 activitiesThe Secretary of Education may award grants to, or
			 enter into contracts or cooperative agreements with, Best Buddies to carry out
			 activities to promote the expansion of Best Buddies, including activities to
			 increase the participation of people with intellectual disabilities in social
			 relationships and other aspects of community life, including education and
			 employment, within the United States.
			(b)Limitations
				(1)In
			 generalAmounts appropriated to carry out this Act may not be
			 used for direct treatment of diseases, medical conditions, or mental health
			 conditions.
				(2)Administrative
			 activitiesNot more than 5 percent of amounts appropriated to
			 carry out this Act for a fiscal year may be used for administrative
			 activities.
				(c)Rule of
			 constructionNothing in this Act shall be construed to limit the
			 use of non-Federal funds by Best Buddies.
			4.Application and
			 annual report
			(a)Application
				(1)In
			 generalTo be eligible for a grant, contract, or cooperative
			 agreement under section 3(a), Best Buddies shall submit an application at such
			 time, in such manner, and containing such information as the Secretary of
			 Education may require.
				(2)ContentAt
			 a minimum, an application under this subsection shall contain the
			 following:
					(A)A description of
			 activities to be carried out under the grant, contract, or cooperative
			 agreement.
					(B)Information on
			 specific measurable goals and objectives to be achieved through activities
			 carried out under the grant, contract, or cooperative agreement.
					(b)Annual
			 report
				(1)In
			 generalAs a condition of receipt of any funds under section
			 3(a), Best Buddies shall agree to submit an annual report at such time, in such
			 manner, and containing such information as the Secretary of Education may
			 require.
				(2)ContentAt
			 a minimum, each annual report under this subsection shall describe the degree
			 to which progress has been made toward meeting the specific measurable goals
			 and objectives described in the applications submitted under subsection
			 (a).
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Education for grants,
			 contracts, or cooperative agreements under section 3(a), $10,000,000 for fiscal
			 year 2010, and such sums as may be necessary for each of the 4 succeeding
			 fiscal years.
		
	
		
			Passed the House of
			 Representatives April 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
